Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-16, as originally filed, are currently pending and have been considered below.
Priority
2.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 27, 2019(PCT/JP2018/004145) and March 28, 2017 (JP 2017-063181).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/27/2019 and 11/05/19 and 11/06/19 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “program for causing a computer to execute”.  program for causing a computer to execute, as discussed in paragraph [0118] of the specification, discusses ROM 902 stores programs to be used by the MPU 901, control data such as operation parameters, and the like. The RAM 903 temporarily stores, for example, programs to be executed by the MPU 901.  However, while giving examples of different storage media, paragraph [0118] specifically does not limit what can be included as storage media.  Therefore, the term storage media is reasonably interpreted to include communication media, such as carrier waves, which are not considered to be statutory subject matter.
In order to correct this issue, the claims may be amended to positively identify the “program for causing a computer to execute” to be non-transitory.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shi (US 2016/0162036 A1) (hereinafter Shi) in view of UENO (US 2018/0140946 A1) (hereinafter UENO).

               Regarding claim 1, Shi discloses an information processing apparatus (Fig. 1), comprising: 
a detection unit that detects a position of a device to be detected relative to a detection surface (para 09, interactive surface recognizes card and finger touch through sensing change in capacitance caused by presence of card, card plus finger touch); 
a first communication unit that performs contactless communication with the device on a basis of the position (para 34, interactive surface's 101 processor to read UID of card 102 through wireless communication between card's 102 RFID chip 303 and RF antenna of RF antenna array 204 located closest to card 102).
Shi specifically fails to disclose a second communication unit that performs predetermined communication with an information processing terminal on a basis of acquisition of identification information of the device based on the contactless communication.
In analogous art, UENO discloses a second communication unit that performs predetermined communication with an information processing terminal on a basis of acquisition of identification information of the device based on the contactless communication (Fig. 12, para 09, terminal information acquisition step of acquiring from a client device via a communication unit perform Near field radio communication, acquiring position information including information on a position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of interacting with a card marked with a user interface element on an interactive surface disclosed by Shi to use system for process information acquired from a client device through Near field radio communication by a display device including communication unit configured to perform Near field radio communication  as taught by UENO to determining whether the object coming into contact with the touch panel  is an indicator or NFC terminal for signal information acquired is a sensor signal generated in a range larger than predetermined range  [UENO, paragraph 0044].
Regarding claim 2, Shi discloses the information processing apparatus according to claim 1, wherein the first communication unit includes a plurality of antennas corresponding to the detection surface, and performs the contactless communication using at least one of the antennas corresponding to the position (Fig. 1-2, 3A-3B, para 03, interaction between a card marked with a user interface element and the interactive surface, para 33, plurality of cards 102, each visually marked with a UI element of a computer program, are placed on the interactive surface 101). 
Regarding claim 3, Shi discloses the information processing apparatus according to claim 2, wherein the first communication unit performs the contactless communication using one of the antennas closest to the position (Fig. 2, para 32, second layer 202 which consists of an array of RF antennas 204 wirelessly communicate with the RFID tags of the cards placed upon the interactive surface 101). 
Regarding claim 4, Shi discloses the information processing apparatus according to claim 1, wherein in a case where the position has not been detected, the first communication unit does not perform the contactless communication (para 28, 36, interactive surface 101 embedded with a sensor system 103 and a processor 104 that are configured to detect the UID of a card 102 and to derive the location of the card 102 once placed upon the interactive surface 101). 
Regarding claim 5, Shi discloses the information processing apparatus according to claim 1, wherein in a case where a change in the position has not been detected, the first communication unit does not perform the contactless communication (para 36, processor 104 determined to be caused by a touch action, which interpret the touch action into a change of current state of the UI element and changing the current state of the UI element marked on the card 102 acted upon by the touch action). 
Regarding claim 6, Shi discloses the information processing apparatus according to claim 1, wherein time when processing related to the detection is performed does not overlap with time when the contactless communication is performed (para 29, During runtime execution and in response to touch action detect the touch action and recognize that a first parameter of user interface element and touch action can consist of but is not limited to a short finger touch, a long finger touch, multiple simultaneous finger touches, repetitive tapping, sliding of the finger across the surface of the card and a pinch gesture performed by two or more fingers). 
Regarding claim 7, Shi discloses the information processing apparatus according to claim 1, wherein in a case where the identification information has not been obtained, the second communication unit does not perform the predetermined communication (para 28, interactive surface 101 and a processor 104 detect UID of a card 102 and to derive location of card 102 once placed upon interactive surface 101, para 33, cards 102  has identifier that contains UID information of cards 102 and detecting the UID and location the cards 102 placed upon it). 
Regarding claim 8, Shi discloses the information processing apparatus according to claim 1, wherein the detection unit includes a capacitance sensor (para 09, capacitance sensor embedded in the interactive surface recognizes a card). 
Regarding claim 9, Shi discloses the information processing apparatus according to claim 8, wherein the detection unit detects the position on a basis of a detection result of one of or both of a metal portion and a non-metal portion of the device facing the capacitance sensor (Fig. 2, 3B, para 09, change in capacitance detected by capacitance sensor is a change of magnitude of self capacitance formed between card, or card plus finger). 
Regarding claim 10, Shi discloses the information processing apparatus according to claim 1, wherein the detection unit also detects orientation of the device (para 07, tracking the location and orientation of object relative to surface of the iPad, para 32, location and orientation of cards placed upon the interactive surface 101 and transmit that information to the processor 104). 
Regarding claim 11, Shi discloses invention relates to an interactive surface, and more particularly, the interaction between a card marked with a user interface element and the interactive surface [Fig. 1 and 003].
UENO  discloses the information processing apparatus according to claim 1, wherein the device is an integrated circuit (IC) card, the information processing apparatus is a reader/writer, and the contactless communication is communication based on NFC (Fig. 12, para 01, process information acquired from a client device through Near field radio communication by a display device including a communication unit configured to perform Near field radio communication.). 
Regarding claim 12, Shi discloses an information processing system (Fig. 1), comprising: a device to be detected; and an information processing apparatus that detects the device, wherein the information processing apparatus (para 09, interactive surface recognizes card and finger touch through sensing change in capacitance caused by presence of card, card plus finger touch) includes: 
a detection unit that detects a position of the device relative to a detection surface (para 36, processor 104 determined to be caused by a touch action, which interpret the touch action into a change of current state of UI element and changing the current state of the UI element marked on the card 102 acted upon by the touch action); 
a first communication unit that performs contactless communication with the device on a basis of the position (para 34, interactive surface's 101 processor to read UID of card 102 through wireless communication between card's 102 RFID chip 303 and RF antenna of RF antenna array 204 located closest to card 102). 
Shi specifically fails to disclose a second communication unit that performs predetermined communication with an information processing terminal on a basis of acquisition of identification information of the device based on the contactless communication.
In analogous art, UENO discloses a second communication unit that performs predetermined communication with an information processing terminal on a basis of acquisition of identification information of the device based on the contactless communication (Fig. 12, para 09, terminal information acquisition step of acquiring from a client device via a communication unit perform Near field radio communication, acquiring position information including information on a position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of interacting with a card marked with a user interface element on an interactive surface disclosed by Shi to use system for process information acquired from a client device through Near field radio communication by a display device including communication unit configured to perform Near field radio communication  as taught by UENO to determining whether the object coming into contact with the touch panel  is an indicator or an NFC terminal for signal information acquired is a sensor signal generated in a range larger than the predetermined range  [UENO, paragraph 0044].
Regarding claim 13, Shi discloses the information processing system according to claim 12, wherein the device is an integrated circuit (IC) card including a polyethylene terephthalate (PET) sheet (para 13, card comprises capacitive material, para 32, card is coated or made with conductive material such as ITO). 
Regarding claim 14, Shi discloses the information processing system according to claim 12, wherein the device includes an inlay whose lengths in a longitudinal direction and in a lateral direction are different (Fig. 2, 5, various directions from a single center point has been imprinted on the card's 102 surface). 
Regarding claim 15, Shi discloses the information processing system according to claim 12, wherein the information processing system is a card game system (para 07, players interact with game by moving a toy figurine across an surface). 
Regarding claim 16, Shi discloses a program for causing a computer to execute (Fig. 1): detecting a position of a device to be detected relative to a detection surface (para 09, interactive surface recognizes card and finger touch through sensing change in capacitance caused by presence of card, card plus finger touch); 
performing contactless communication with the device on a basis of the position (para 34, interactive surface's 101 processor to read UID of card 102 through wireless communication between card's 102 RFID chip 303 and RF antenna of RF antenna array 204 located closest to card 102). 
Shi specifically fails to disclose performing predetermined communication with an information processing terminal on a basis of acquisition of identification information of the device based on the contactless communication.
In analogous art, UENO discloses performing predetermined communication with an information processing terminal on a basis of acquisition of identification information of the device based on the contactless communication (Fig. 12, para 09, terminal information acquisition step of acquiring from a client device via a communication unit perform Near field radio communication, acquiring position information including information on a position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of interacting with a card marked with a user interface element on an interactive surface disclosed by Shi to use system for process information acquired from a client device through Near field radio communication by a display device including a communication unit configured to perform Near field radio communication  as taught by UENO to determining whether the object coming into contact with the touch panel  is an indicator or an NFC terminal for signal information acquired is a sensor signal generated in a range larger than the predetermined range  [UENO, paragraph 0044].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689